Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 3, 6 – 9, 11, 12, 16 – 19 have been amended.
Claims 4, 5, 10, 14, 15, and 20 have been cancelled.
Claims 21 – 26 have been added.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 6 – 9, 11 – 13, 16 – 19, and 21 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1, 3, the Examiner asserts that the following is considered to be new matter:
Claim 1:
… wherein each of the evidence engine and the rules engine comprises one or more processors configured to perform various functions including
Claim 3:
the system of claim 1, further comprising a message delivery engine comprising one or more processors configured to generate notifications to one or more stakeholders containing the guidance
(emphasis added)
The Examiner asserts that the specification fails to provide any support that the aforementioned engines comprise one or more processors.  The specification only provides support that the disclosed system is comprised of, inter alia, various engines and one or more processors.  The Examiner asserts that a “engine,” in this case, is software and not hardware.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 6 – 9, 11 – 13, 16 – 19, and 21 – 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
Claims 1/11:
receiving text-based information from a case record relating to technical support for an issue associated with a product or service, wherein the text-based information includes at least one of structured data and unstructured; 
generating a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information; 
generating a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information;
creating a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts;
sending the structured lookup value to the signature database;
requesting the structured lookup value from the signature database;
applying the structured lookup value as an index to a lookup table; 
extracting guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution of the issue;
incorporating the extracted guidance into the case record.
Claims 7/17:
periodically requesting, by an evidence engine, a plurality of case records associated with technical support for a product or service via an interface of a case records database;
receiving text-based information from one or more case records of the plurality of case records relating to technical support for an issue associated with the product or service, wherein the text-based information includes at least one of structured data and unstructured data; 
generating a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information; 
generating a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information; 
creating a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts; 
sending the structured lookup value to the signature database;
requesting the structured lookup value from the signature database;
applying the structured lookup value as an index to a lookup table; 
extracting guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution to the issue;
sending the extracted guidance to the evidence engine; and
proactively incorporating the extracted guidance into a case record of the plurality of case records.
The invention is directed towards the abstract idea of customer support, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed by two humans speaking with one another, e.g., a customer talking with a customer service representative on how to resolve an issue and providing the representative with written information on how to resolve the issue by searching and retrieving information from a repository of information.
The limitations of 
Claims 1/11:
receiving text-based information from a case record relating to technical support for an issue associated with a product or service, wherein the text-based information includes at least one of structured data and unstructured; 
generating a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information; 
generating a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information;
creating a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts;
sending the structured lookup value to the signature database;
requesting the structured lookup value from the signature database;
applying the structured lookup value as an index to a lookup table; 
extracting guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution of the issue;
incorporating the extracted guidance into the case record.
Claims 7/17:
periodically requesting, by an evidence engine, a plurality of case records associated with technical support for a product or service via an interface of a case records database;
receiving text-based information from one or more case records of the plurality of case records relating to technical support for an issue associated with the product or service, wherein the text-based information includes at least one of structured data and unstructured data; 
generating a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information; 
generating a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information; 
creating a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts; 
sending the structured lookup value to the signature database;
requesting the structured lookup value from the signature database;
applying the structured lookup value as an index to a lookup table; 
extracting guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution to the issue;
sending the extracted guidance to the evidence engine; and
proactively incorporating the extracted guidance into a case record of the plurality of case records, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system.  That is, other than reciting a generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system in the context of this claim encompasses a customer speaking with a customer service representative (CRM) describing a problem that the customer is having and allowing the CRM to have access to written information to compare the problem with the written information to identify a solution that has been written down for resolving the problem.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system to store and communicate information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. referring to written information to allow for the comparison of received information (problem description) and written information (guidance). The generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system in the steps are recited at a high-level of generality (i.e., as a generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system of storing and communicating and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer system, various engines, and a generic non-transitory medium storing executable by a generic processing resource of a generic computer system to perform the steps of 
Claims 1/11:
receiving text-based information from a case record relating to technical support for an issue associated with a product or service, wherein the text-based information includes at least one of structured data and unstructured; 
generating a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information; 
generating a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information;
creating a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts;
sending the structured lookup value to the signature database;
requesting the structured lookup value from the signature database;
applying the structured lookup value as an index to a lookup table; 
extracting guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution of the issue;
incorporating the extracted guidance into the case record.
Claims 7/17:
periodically requesting, by an evidence engine, a plurality of case records associated with technical support for a product or service via an interface of a case records database;
receiving text-based information from one or more case records of the plurality of case records relating to technical support for an issue associated with the product or service, wherein the text-based information includes at least one of structured data and unstructured data; 
generating a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information; 
generating a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information; 
creating a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts; 
sending the structured lookup value to the signature database;
requesting the structured lookup value from the signature database;
applying the structured lookup value as an index to a lookup table; 
extracting guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution to the issue;
sending the extracted guidance to the evidence engine; and
proactively incorporating the extracted guidance into a case record of the plurality of case records,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards the storage and comparison of information, as well as describing the source of the information, for the purpose of retrieving and using information from a description of an issue.
Claim 3 is directed towards transmitting information, i.e. messaging/notifying users.
Claim 6 is directed towards reciting generic technology and applying it to the abstract idea in order to collect and provide information, i.e. using a generic sensor to perform its intended function in order to provide information that can be used to diagnose an issue.
Claims 21, 22, 24, and 25 are directed towards reciting generic searching techniques to filter information when performing a search, i.e. no improvement has been recited to the technique.
The remaining claims recite subject matter that has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for providing customer service, in this case, resolving a customer reported issue by comparing the description of the issue with stored information to identify a solution.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 9, 11 – 13, 16 – 19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. (US PGPub 2011/0119196 A1) in view of Leung et al. (US PGPub 2017/0169633 A1).
In regards to claims 1 and 11, Ventura discloses (Claim 1) a system comprising; (Claim 11) a non-transitory machine-readable medium storing instructions executable by a processing resource of a computer system, the non-transitory machine-readable medium comprising instructions to: 
In regards to:
an evidence engine;
a rules engine; and
a [database],
wherein each of the evidence engine and the rules engine comprises one or more processors configured to perform various functions including:
receiving, by the evidence engine, text-based information from a case record relating to technical support for an issue associated with a product or service, wherein the text-based information includes at least one of structured data and unstructured data (Fig. 1 – 4, 6; ¶ 8, 21, 22, 24, 25, 32, 36 wherein a user accesses system comprising, at least, a self-service system via a webpage, i.e. SaaS portal, and enters a description of their problem, i.e. evidence, associated with a product or service of a vendor and includes structured and unstructured data, i.e. free form description (unstructured) of a problem that includes facts (structured), wherein the system analyzes the description that has been provided for each instant case record that is being reported; ¶ 12, 13, 14, 24, 28, 32, 37, 38 wherein the system classifies and analyzes by correlating facts provided in the problem description with facts stored in knowledgebases that are maintained by a call center); 
generating, by the evidence engine, a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information (¶ 9, 23, 24, 26, 28, 32, 37, 38 wherein the system classifies and analyzes the description by parsing facts, first set of facts, i.e. the keywords that are provided in the free-form description of the problem, wherein the keywords are the structured portions of the free-form description); 
generating, by the evidence engine, a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information (¶ 9, 23, 24, 26, 28, 32, 37, 38 wherein the system identifies any and all relevant facts to further refine its analysis, i.e. second set of facts.  “If the initial description does not provide sufficient information, confirming question text strings are generated and transmitted during the description of the problem and upon the information entered by the user in response to the confirming question text strings from the Virtual Agent.” (¶ 24)  In other words, the system has already extracted a first set of facts from the description by identifying, at least, structured information found within the description, utilizes rules and the knowledgebase to determine if additional facts are needed, and, if so, a second set of facts are extracted by extracting information that is useable for identifying a solution and ignoring the remaining text that does not contribute to identifying a solution.);
creating, by the evidence engine, a structured [search] based on the text-based information by aggregating the first set of facts and the second set of facts (¶ 12, 13, 14, 24, 32, 37, 38 wherein the system, based on the analysis of the description, creates a search string to identify solutions stored in knowledgebases, i.e. the system creates a structured query to search for specific information in the knowledgebases); 
In regards to:
sending, by the evidence engine, the structured [search] to the [database];
requesting, by the rules engine, the structured [search] from the [database];
applying, by the rules engine, the structured [search] to a [database]; 
extracting, by the rules engine, guidance from the [database] based on the [search], wherein the guidance represents a proposed resolution of the issue;
sending, by the rules engine, the extracted guidance to the evidence engine
(¶ 12, 13, 14, 24, 32, 37, 38 wherein the system, based on the analysis of the description, creates a search string to identify solutions stored in knowledgebases, i.e. the system creates a structured query to search for specific information in the knowledgebases; ¶ 8, 22, 23, 24 wherein, based on the analyzed description and how it compares with information stored in knowledgebases, the system identifies and provides guidance/solution that matches the problem in order to resolve the problem); and
[…].
Ventura discloses a system and method that is trained to resolve problems described by a user by analyzing the description of the problem and applying problem solving techniques to identify potential solutions in organized knowledgebases that allows for efficient navigation of the knowledgebases.  Although Ventura discloses that information in the knowledgebases are organized by classifying the information contained therein, Ventura does explicitly disclose all possible types of data storage, searching, and retrieval techniques, as well as maintaining records of incidents.
To be more specific, Ventura fails to explicitly disclose:
a signature database,
creating, by the evidence engine, a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts;
sending, by the evidence engine, the structured lookup value to the signature database;
requesting, by the rules engine, the structured lookup value from the signature database;
applying, by the rules engine, the structured lookup value as an index to a lookup table; 
extracting, by the rules engine, guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution of the issue;
incorporating, by the evidence engine, the extracted guidance into the case record.
First, the Examiner refers to ¶ 32 of the applicant’s specification, with regards to “index.”  ¶ 32 recites, “In some embodiments, the evidence field may be subsequently used as a signature or a lookup value to identify feedback relating to the evidence.  For example, in one embodiment, the lookup value may be based as an index into a lookup table (e.g., lookup table 152).” (emphasis added)  In other words, “signature” and “lookup value” are equivalent to one another (which results in the “signature database” being equivalent to a “lookup table”), as well as “lookup value” and “index” are equivalent to one another.
With that said, Leung, which is also directed towards resolving issues based on description information about a product further teaches that it is old and well-known in the art to store information in a lookup table and to search for a solution based on lookup values, e.g., particular incident.  One of ordinary skill in the art would have found that there a many different techniques that can be used to search for information and, in light of Leung, would have found it obvious to search and store information using lookup values and tables, especially when the search includes a particular search string and matching the search string against information that is stored in an organized database.  One of ordinary skill in the art would have found it obvious to try to use lookup values and tables as a means of searching and storing information as the same predicable process and result would be obtained, i.e. receiving a search string, searching a database of information, matching the search string with stored information, and retrieving search results.  Leung continues on to then disclose that the search results, i.e. corrected actions or the part needed for performing the corrected action, are inserted into the case record that the system is attempting to resolve.
(For support see: ¶ 47)
Additionally, Leung further teaches that it is old and well-known in the art to store recorded events, i.e. case records, and to refer to case records when addressing an identified issue.  Lueng teaches that by creating and maintaining case records new issues can be compared to historical issues in order to determine the probability of an issue occurring, thereby determining a solution for the issue if a threshold has been reached.  As a result, one of ordinary skill in the art would have found it beneficial to incorporate events of past records, which would include the specific of the events and resolution, in order to determine the likelihood of a fault occurring, as well as maintaining a historical record of the product so as to allow for issues to be quickly addressed Additionally, by storing and using the information in this manner, the system can prevent overburdening or inundating a user with regards to fault events.  Finally, in order to reduce interruptions, the system also proactively messages any associated users, such as, but not limited to, fleet managers, and a means of reducing service interruptions, as well as, aircraft manufacturers or maintenance providers, so that issues can be tracked and solutions can be sent out accordingly to assist with the management of a fleet and reduce service interruptions. 
(¶ 14, 17, 29, 33, 52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick lookup values and lookup tables, as taught by Leung, and incorporate it into the organized knowledgebase search system and method of Ventura since there are a finite number of identified, predictable potential solutions (how to store and search information) to the recognized need (searching for a solution based on a received search string and information that has been stored in an organized manner in a database) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages and benefits are known, i.e. organization of information for the purpose navigating stored information and retrieve a desired result, in this case, solution to a reported problem).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of lookup values and lookup tables, as taught by Leung, for the generic recitation of storing and searching for organized information in a database, as disclosed by Ventura.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claims 2, 12, the combination of Ventura and Leung discloses the system of claim 1 (the non-transitory machine readable medium of claim 11), wherein the case record is one of a plurality of case records maintained by a technical support call center,
and wherein the evidence engine is configured to generate the first set of facts by correlating the extracted regular expressions with one or more facts extracted from a data source other than the plurality of case records maintained by the technical support call center (Ventura – ¶ 12, 13, 14, 24, 32, 37, 38 wherein the system classifies and analyzes by correlating facts provided in the problem description with facts stored in knowledgebases that are maintained by a call center, as was also explained in claim 1).  
In regards to claims 3, 13, the combination of Ventura and Leung discloses the system of claim 1 (the non-transitory machine readable medium of claim 11), further comprising a message delivery engine comprising one or more processors configured to generate notifications to one or more stakeholders containing the guidance (Leung – ¶ 14, 17, 29, 33, 52 wherein the system proactively messages any associated users, such as, but not limited to, fleet managers, and a means of reducing service interruptions, as well as, aircraft manufacturers or maintenance providers, so that issues can be tracked and solutions can be sent out accordingly to assist with the management of a fleet and reduce service interruptions).  
In regards to claims 6, 16, the combination of Ventura and Leung discloses the system of claim 1 (the non-transitory machine readable medium of claim 11), further comprising a sensor, wherein the text-based information comprises a reading from the sensor, a status of a gauge, or an indicator triggered by the sensor (Leung – ¶ 14, 44, 46 wherein the search for a solution is based on received error message, code, and reading from a sensor).
In regards to claims 7, 17, Ventura discloses (Claim 7) a method performed by one or more processing resources of one or more computer systems, the method comprising; (Claim 17) a non-transitory machine readable medium storing instructions executable by a processing resource of a computer system, the non-transitory machine readable medium comprising instructions to: 
[…];
receiving, by the evidence engine, text-based information from one or more case records of the plurality of case records relating to technical support for an issue associated with the product or service, wherein the text-based information includes at least one of structured data and unstructured data (Fig. 1 – 4, 6; ¶ 8, 21, 22, 24, 25, 32, 36 wherein a user accesses system comprising, at least, a self-service system via a webpage, i.e. SaaS portal, and enters a description of their problem, i.e. evidence, associated with a product or service of a vendor and includes structured and unstructured data, i.e. free form description (unstructured) of a problem that includes facts (structured), wherein the system analyzes the description that has been provided for each instant case record that is being reported; ¶ 12, 13, 14, 24, 28, 32, 37, 38 wherein the system classifies and analyzes by correlating facts provided in the problem description with facts stored in knowledgebases that are maintained by a call center); 
generating, by the evidence engine, a first set of facts indicative of the issue by extracting one or more regular expressions from the text-based information (¶ 9, 23, 24, 26, 28, 32, 37, 38 wherein the system classifies and analyzes the description by parsing facts, first set of facts, i.e. the keywords that are provided in the free-form description of the problem, wherein the keywords are the structured portions of the free-form description); 
generating, by the evidence engine, a second set of facts indicative of the issue by applying a taxonomy that ignores a portion of the text-based information and selects a remaining portion of the text-based information (¶ 9, 23, 24, 26, 28, 32, 37, 38 wherein the system identifies any and all relevant facts to further refine its analysis, i.e. second set of facts.  “If the initial description does not provide sufficient information, confirming question text strings are generated and transmitted during the description of the problem and upon the information entered by the user in response to the confirming question text strings from the Virtual Agent.” (¶ 24)  In other words, the system has already extracted a first set of facts from the description by identifying, at least, structured information found within the description, utilizes rules and the knowledgebase to determine if additional facts are needed, and, if so, a second set of facts are extracted by extracting information that is useable for identifying a solution and ignoring the remaining text that does not contribute to identifying a solution); 
creating, by the evidence engine, a structured [search] based on the text-based information by aggregating the first set of facts and the second set of facts (¶ 12, 13, 14, 24, 32, 37, 38 wherein the system, based on the analysis of the description, creates a search string to identify solutions stored in knowledgebases, i.e. the system creates a structured query to search for specific information in the knowledgebases); 
In regards to:
sending, by the evidence engine, the structured [search] to the [database];
requesting, by the rules engine, the structured [search] from the [database];
applying, by the rules engine, the structured [search] to a [database]; 
extracting, by the rules engine, guidance from the [database] based on the [search], wherein the guidance represents a proposed resolution to the issue;
sending, by the rules engine, the extracted guidance to the evidence engine
(¶ 812, 13, 14, 24, 32, 37, 38 wherein the system, based on the analysis of the description, creates a search string to identify solutions stored in knowledgebases, i.e. the system creates a structured query to search for specific information in the knowledgebases; ¶ 8, 22, 23, 24 wherein, based on the analyzed description and how it compares with information stored in knowledgebases, the system identifies and provides guidance/solution that matches the problem in order to resolve the problem); and
[…].  
Ventura discloses a system and method that is trained to resolve problems described by a user by analyzing the description of the problem and applying problem solving techniques to identify potential solutions in organized knowledgebases that allows for efficient navigation of the knowledgebases.  Although Ventura discloses that information in the knowledgebases are organized by classifying the information contained therein, Ventura does explicitly disclose all possible types of data storage, searching, and retrieval techniques, as well as maintaining records of incidents.
To be more specific, Ventura fails to explicitly disclose:
periodically requesting, by an evidence engine, a plurality of case records associated with technical support for a product or service via an interface of a case records database;
creating, by the evidence engine, a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts; 
sending, by the evidence engine, the structured lookup value to the signature database;
requesting, by the rules engine, the structured lookup value from the signature database;
applying, by the rules engine, the structured lookup value as an index to a lookup table; 
extracting, by the rules engine, guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution to the issue;
proactively incorporating, by the evidence engine, the extracted guidance into a case record of the plurality of case records.
First, the Examiner refers to ¶ 32 of the applicant’s specification, with regards to “index.”  ¶ 32 recites, “In some embodiments, the evidence field may be subsequently used as a signature or a lookup value to identify feedback relating to the evidence.  For example, in one embodiment, the lookup value may be based as an index into a lookup table (e.g., lookup table 152).” (emphasis added)  In other words, “signature” and “lookup value” are equivalent to one another (which results in the “signature database” being equivalent to a “lookup table”), as well as “lookup value” and “index” are equivalent to one another.
With that said, Leung, which is also directed towards resolving issues based on description information about a product further teaches that it is old and well-known in the art to store information in a lookup table and to search for a solution based on lookup values, e.g., particular incident.  One of ordinary skill in the art would have found that there a many different techniques that can be used to search for information and, in light of Leung, would have found it obvious to search and store information using lookup values and tables, especially when the search includes a particular search string and matching the search string against information that is stored in an organized database.  One of ordinary skill in the art would have found it obvious to try to use lookup values and tables as a means of searching and storing information as the same predicable process and result would be obtained, i.e. receiving a search string, searching a database of information, matching the search string with stored information, and retrieving search results.  Leung continues on to then disclose that the search results, i.e. corrected actions or the part needed for performing the corrected action, are inserted into the case record that the system is attempting to resolve.
 (For support see: ¶ 47)
Additionally, Leung further teaches that it is old and well-known in the art to store recorded events, i.e. case records, and to refer to case records when addressing an identified issue.  Lueng teaches that by creating and maintaining case records new issues can be compared to historical issues in order to determine the probability of an issue occurring, thereby determining a solution for the issue if a threshold has been reached.  As a result, one of ordinary skill in the art would have found it beneficial to incorporate events of past records, which would include the specific of the events and resolution, in order to determine the likelihood of a fault occurring, as well as maintaining a historical record of the product so as to allow for issues to be quickly addressed.  Additionally, by storing and using the information in this manner, the system can prevent overburdening or inundating a user with regards to fault events.  Finally, in order to reduce interruptions, the system also proactively messages any associated users, such as, but not limited to, fleet managers, and a means of reducing service interruptions, as well as, aircraft manufacturers or maintenance providers, so that issues can be tracked and solutions can be sent out accordingly to assist with the management of a fleet and reduce service interruptions.
(¶ 14, 17, 29, 33, 52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick lookup values and lookup tables, as taught by Leung, and incorporate it into the organized knowledgebase search system and method of Ventura since there are a finite number of identified, predictable potential solutions (how to store and search information) to the recognized need (searching for a solution based on a received search string and information that has been stored in an organized manner in a database) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages and benefits are known, i.e. organization of information for the purpose navigating stored information and retrieve a desired result, in this case, solution to a reported problem).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of lookup values and lookup tables, as taught by Leung, for the generic recitation of storing and searching for organized information in a database, as disclosed by Ventura.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention maintain a historical record of incidences and their resolutions, as taught by Leung, in the problem resolution system and method of Ventura as this would allow for a more efficient use of information and actions that should be taken by being able to review the historical record of a product and determine the probability of a fault or whether servicing is required, while, simultaneously, avoid inundating a user with messages related to fault event indications.
In regards to claims 8, 18, the combination of Ventura and Leung discloses the method of claim 7 (the non-transitory machine readable medium of claim 17), wherein the plurality of case records is maintained by a technical support center, and wherein extracting, by the evidence engine, the one or more regular expressions from the text-based information comprises correlating the extracted regular expressions with one or more facts extracted from a data source other than the plurality of case records maintained by the technical support call center (Ventura – ¶ 12, 13, 14, 24, 32, 37, 38 wherein the system classifies and analyzes by correlating facts provided in the problem description with facts stored in knowledgebases that are maintained by a call center, as was also explained in claim 1).  
In regards to claims 9, 19, the combination of Ventura and Leung discloses the method of claim 7 (the non-transitory machine readable medium of claim 17), further comprising generating, by a message delivery engine, notifications to one or more stakeholders containing the guidance (Leung – ¶ 14, 17, 29, 33, 52 wherein the system proactively messages any associated users, such as, but not limited to, fleet managers, and a means of reducing service interruptions, as well as, aircraft manufacturers or maintenance providers, so that issues can be tracked and solutions can be sent out accordingly to assist with the management of a fleet and reduce service interruptions).  
In regards to claims 23, 26, the combination of Ventura and Leung discloses the method of claim 7 (the non-transitory machine readable medium of claim 17), wherein the text-based information comprises a reading from the sensor comprising a status of a gauge or an indicator triggered by the sensor (Leung – ¶ 14, 44, 46 wherein the search for a solution is based on received error message, code, and reading from a sensor).

______________________________________________________________________

Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. (US PGPub 2011/0119196 A1) in view of Leung et al. (US PGPub 2017/0169633 A1) in further view of George et al. (Finding a needle in a haystack performing an in-depth literature search to answer a clinical question).
In regards to claims 21, 22, 24, and 25, the combination of Ventura and Leung discloses a system and method for troubleshooting issues by receiving and analyzing queries, extracting keywords, and searching knowledgebases using the keywords in order to find answers to queries.  Despite this, the combination of Ventura and Leung fails to explicitly disclose delimiters.
To be more specific, the combination of Ventura and Leung fails to explicitly disclose:
(Claim 21)
the system of claim 1, wherein the evidence engine creates the structured lookup value based on the text-based information by:
appending a delimiter before the second set of facts, and
concatenating the first set of facts and the second set of facts with the appended delimiter.
(Claim 22)
the method of claim 7, further comprising:
appending a delimiter before the second set of facts,
wherein creating, by the evidence engine, a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts comprises aggregating the first set of facts and the second set of facts with the appended delimiter.
(Claim 24)
the non-transitory machine readable medium of claim 11, 
wherein the instructions further append a delimiter before the second set of facts, 
and wherein the evidence engine creates a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts with the appended delimiter.
(Claim 25)
the non-transitory machine readable medium of claim 17, further comprising:
wherein the instructions further append a delimiter before the second set of facts,
and wherein the evidence engine creates a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts with the appended delimiter.
However, George, which is also directed to receiving and analyzing queries, extracting keywords, and searching knowledgebases using the keywords in order to find answers to queries, further teaches that there is a plurality of well-known techniques that can be used to search for information based on received queries. George teaches that one such technique is a delimiter.  George teaches:
(Page 70) 

“The purpose of any search is to perform a thorough search that garners expansive results that can then be refined, through use of precise delimiters and filters, to produce a valuable and focused result.”

(Pages 71 – 72)

“Delimiters

Setting the desired characteristics to limit the search by using delimiters is useful as well. Different systems utilize different options for delimiting, but most often, the year of publication or range of years, language of publication, type of report (eg, research vs published guidelines), and other items can be included to further streamline the search to target the most relevant citations. For example, a search limited to “research” AND “fall prevention” and in “English” in the last 5 years reveals 1,842 citations. Narrowing the search further to include only “systematic reviews”, 132 citations are found, which is much more manageable but, important to note, removes primary reports and limits citations to only reported citations indexed as systematic reviews. Limiting the search to systematic reviews creates a potential bias because the report presents the interpretation of the investigators doing the reviews, not the investigators who completed the original research. If a further limit of “full text only” citation is applied to this search query, the number of citations reduces to 15 (search completed September 19, 2013, using CINAHL through EBSCOhost).

Caution must be used in applying delimiters. Limiting a search to only full-text articles potentially can remove important articles that are not available in full text, introducing a substantial bias into the overall literature obtained. “Print-only available” articles need to be requested from a library or requested from an interlibrary loan program. In reviewing “systematic review” literature, caution in interpretation is needed. Scrutinizing the reference list is a helpful tactic that provides the primary evidence used in the secondary review. It is important to note that search results change from day to day as electronic databases are updated regularly.”

“Wildcards and delimiters

Wildcard and delimiter use help the searcher to hone the search to a high degree of precision. …Third, using age delimiters will streamline the search to exactly the age group of interest. For example, “Aged: 65+ years” or “Aged: 80 and over”. Therefore, as shown in Figure 3, age-specific search parameters can be done through MeSH categories in PubMed or through indicators elsewhere in the search software setup. A specific research design can be used as a delimiter as well, for example, “Randomized Controlled Trial”, etc. Finally, delimiters using year of publication will provide only publications with the years designated. Using the delimiter for language (eg, English only) will limit the search yield to only those publications presented in the language selected. A blend of search terms and use of specific delimiters must be done cautiously to assure a balanced refinement of the search that targets precisely the more relevant citations.”

“… An understanding of controlled vocabularies, Boolean operators, and delimiters is helpful for any searcher. … Searchers can formulate their searches in any number of ways, but the best start is to provide a structure with the clinical question or related terms, relevant delimiters, and a process that takes multiple attempts to refine the search strategies well. Although delimiters should be used in searches, using too many delimiters will overly limit the search and result in too few results. It is always better to start broadly and then narrow the search. While the original search may yield 1,500 citations, the final yield may include 100 focused, relevant articles. Manageability and thoroughness are paramount. The goal of any search is to locate the best evidence on the topic: appropriate, relevant literature, without capture of too many, too few, or irrelevant citations. A listing of helpful hints is demonstrated in Figure 6.”

Accordingly, one of ordinary skill in the art would have been motivated to try to use delimiters as they are but one of many techniques that can be used to focus a search and find much needed answers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the keyword-based searching system and method of the combination of Ventura and Leung with the ability of using delimiters, as taught by George, since delimiters are one technique that can be used to produce a value and focused result.
Response to Arguments
Applicant's arguments filed 10/15/2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC 101
The applicant argues that the claimed invention is directed to a “process for turning text-based information, regardless of the form in which it is received, into a structured and consistent format that may be utilized for extracting guidance from a lookup table,” as well as, “classifying text-based information, extracting guidance based on the classified text-based information, and incorporating the guidance into a case record does not require that the guidance be followed.”  The applicant further argues that the claimed invention is intended to be used by humans and, therefore, not directed to human activities.
However, the Examiner respectfully disagrees.
Upon review of the claimed invention, as a whole, the Examiner asserts that the claimed invention performs the aforementioned process by reciting generic technology and simply applying it to the abstract idea and that the process is not deeply rooted in technology, but directed to a process that a human can perform with the aid of pen and paper and merely using generic technology for the advantages that it provides, e.g., faster, more efficient, and etc.  A first human can receive information from a second human and write down the information in an organized/structured manner.  For example, a second human can provide their name, address, demographic information, a description of an issue, and etc. and the first human can write down the information into a standardized form.  As a non-limiting example, a division of motor vehicles employee, doctor, technician, or etc., hereinafter, referred to as a professional, can be provided a user’s name, address, demographic information, a description of an issue, and etc. and the professional can write down the information on a piece of paper that has been organized in a specific manner, e.g., the top section has fields for a user’s last name, first name; address field below that, demographic information below that, a description of an issue (or the like) below that, and the form itself, checkboxes within the form, or the like can categorize the issue, e.g. license application, residence change, particular health issue/event, engine trouble, or etc.  The courts have long held that simply using generic technology to perform these actions or that the claimed invention is directed to generic technology performing processes, which can be performed by a human, for use by a human is insufficient to make the claimed invention patent eligible.
With regards to the applicant’s arguments that the claimed invention is not a mental process, the Examiner asserts that the argument is moot as no analysis was made in view of “Mental Processes.”  However, in the interest of compact prosecution, the Examiner asserts that a human can, indeed, extract regular expression and apply specific taxonomies as a human is capable of reading information and extracting specific information in order to categorize, understand, and/or analyze it for some particular end result.  Referring to the example above, a human can, indeed, look at a description or a standardized form and extract the needed information from it for some particular use.  Although one may argue that the human mind is unable to process and recognize the electronic stream of data that is being received, transmitted, stored, and etc. by the computing device, the Examiner asserts that this is insufficient to overcoming the rejection under 35 USC 101 (see Content Extraction and Transmission LLC v Wells Fargo Bank, National Association and Cyberfone where the system uses categories to organize, store, and transmit information, which was considered by the courts to be an abstract idea).  The claims in Alice Corp v CLS Bank also required a computer that processed streams of data, but nonetheless were found to be abstract.  There is no “inventive concept” in the claimed invention's use of a general-purpose computing device to perform the abstract idea. (Content Extraction and Transmission LLC v Wells Fargo Bank, National Association)  At most, the claims attempt to limit the abstract idea of recognizing and storing information using the devices to a particular environment.  Such a limitation has been held insufficient to save a claim in this context.  
With regards to Example 42, which is non-precedential court decisions, the Examiner asserts that it is not applicable to the claimed invention as the claimed invention is directed to different subject matter.  The claimed invention is more applicable to the following and, therefore, not patent-eligible:
Certain Methods of Organizing Human Activity” – MPEP 2106.04
Collecting and organizing information about real estate properties and displaying this information on a digital map that can be manipulated by the user (Move v. Real Estate Alliance)
Classifying and storing digital images in an organized manner (TLI Comms.)
Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group)
Creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent)
Parsing and comparing data (Berkheimer)
Selecting and sorting information by user interest or subject matter (Evolutionary Intelligence)
Filtering content (BASCOM)
Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
Collection, storage, and recognition of data (Smart Systems Innovations)
Using categories to organize, store and transmit information (Cyberfone)
Therefore, for these reasons, the Examiner asserts that the claimed invention does not integrate itself into a practical application and fails to recite an inventive concept.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues that Ventura fails to disclose the extraction of regular expressions. 
However, the Examiner respectfully disagrees.
Ventura discloses that keywords that are provided in the free-form description of the problem, wherein the keywords are the structured portions of the free-form description, and that the keywords, i.e. “regular expressions,” are extracted so that the system can analyze and compare the described issue with stored information in order to identify a resolution for the reported issue, which further allows the system to identify factual information and ignore non-factual information that would not assist with identifying and resolving an issue.
With regards to Leung, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was stated in the rejection, Ventura discloses a system and method that is trained to resolve problems described by a user by analyzing the description of the problem and applying problem solving techniques to identify potential solutions in organized knowledgebases that allows for efficient navigation of the knowledgebases.  Although Ventura discloses that information in the knowledgebases are organized by classifying the information contained therein, Ventura does explicitly disclose all possible types of data storage, searching, and retrieval techniques, as well as maintaining records of incidents.  Accordingly, Leung has only been provided to teach:
periodically requesting, by an evidence engine, a plurality of case records associated with technical support for a product or service via an interface of a case records database;
creating, by the evidence engine, a structured lookup value based on the text-based information by aggregating the first set of facts and the second set of facts; 
sending, by the evidence engine, the structured lookup value to the signature database;
requesting, by the rules engine, the structured lookup value from the signature database;
applying, by the rules engine, the structured lookup value as an index to a lookup table; 
extracting, by the rules engine, guidance from the lookup table based on the index, wherein the guidance represents a proposed resolution to the issue;
proactively incorporating, by the evidence engine, the extracted guidance into a case record of the plurality of case records
(emphasis added)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Aravidnoai Pai (What is Tokenization?) – which teaches the use of delimiters
Cai et al. (US PGPub 2019/0205753 A1); Jiang et al. (US PGPub 2021/0118036 A1); Merg et al. (US Patent 11,429,936 B2); Sing et al. (US PGPub 2021/0264438 A1) – which are directed to troubleshooting systems that analyze an issue and provide a solution based on characteristics of the issue and matching those characteristics against solutions/other issues stored and managed by a system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/7/2022